Citation Nr: 1730795	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-25 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to payment of attorney fees in the amount of $8,790.40 from past-due benefits payable to the Veteran under the Concurrent Retired and Disability Pay (CRDP) program as a result of an award of service connection for coronary artery disease (CAD).


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1969 to May 1995, to include service in Vietnam.  The appellant is his former attorney and VA representative.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The RO determined that the appellant was not entitled to payment of attorney fees in the amount of $8,790.40 from past-due benefits payable to the Veteran under the CRDP program as a result of an award of service connection for CAD.


FINDINGS OF FACT

1.  In January 2005, the Veteran filed a Notice of Disagreement (NOD) with respect to a September 2004 RO rating decision which, in pertinent part, disallowed service connection for hypertension and hearing loss; he perfected an appeal of those issues by filing a Substantive Appeal in August 2005, following issuance of a Statement of the Case (SOC) in June 2005.

2.  The Board denied service connection for hypertension and bilateral hearing loss by a decision entered in March 2009.

3.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court); in July 2009, the appellant entered his appearance as the Veteran's representative before the Court.

4.  In November 2010, the Court vacated the Board's March 2009 decision to the extent that it denied service connection for left-ear hearing loss and hypertension (except for the Board's finding that hypertension did not pre-exist service), and remanded those matters to the Board for further adjudication.

5.  Later in November 2010, the Veteran and the appellant entered into a contingency fee agreement providing that the Veteran would pay the appellant a fee equal to 20 percent of past-due benefits awarded due to, or flowing from, the appellant's representation of the Veteran; provided, however, that the past-due benefits pertained to claims that had been first finally denied by the Board during the one-year period prior to commencement of legal representation and/or for which an NOD had been filed on or after June 20, 2007.

6.  In August 2011, the Board remanded the left-ear hearing loss and hypertension claims to the agency of original jurisdiction (AOJ) for additional development.

7.  In January 2012, while the appeal with respect to left-ear hearing loss and hypertension was still pending, the Veteran filed a formal claim for service connection for ischemic heart disease.

8.  In February 2012, the AOJ, in pertinent part, granted service connection for ischemic heart disease (more specifically, CAD) as due to exposure to herbicide agents, evaluated as 100 percent disabling from May 16, 2006, and 60 percent disabling from September 1, 2006; special monthly compensation was awarded at the housebound rate from May 16, 2006 to September 1, 2006.

9.  As a result of the AOJ's February 2012 rating decision, the Veteran was found eligible for past-due benefits under the CRDP program in a net amount of $43,952.00; 20 percent of that is $8,790.40.

10.  Prior to the AOJ's February 2012 rating decision, no claim for service connection for ischemic heart disease/CAD had ever been denied; as such, no NOD as to that claim was ever filed.
CONCLUSION OF LAW

The criteria for payment of attorney fees to the appellant in the amount of $8,790.40 from past-due benefits payable to the Veteran under the CRDP program as a result of an award of service connection for CAD have not been met.  38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. § 14.636 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

A.  Contested Claims Procedures

Claims for payment of attorney fees from past-due benefits are considered "simultaneously contested claims" because they involve questions pertaining to the allocation of available benefits between two or more parties.  See, e.g., Cornell v. McDonald, 28 Vet.App. 297, 305-06 (2016).  The law includes special requirements for such claims.  See 38 U.S.C.A. § 7105A; 38 C.F.R. § 19.100-19.102; see also 38 C.F.R. §§ 20.500-20.504.

Under applicable regulations, all interested parties are to be specifically notified of the action taken by the AOJ in a simultaneously contested claim, and of the right and time limit for initiation of an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  In addition, upon the filing of an NOD in a simultaneously contested claim, all interested parties and their representatives are to be furnished a copy of the SOC.  38 C.F.R. § 19.101.  Further, when a Substantive Appeal is filed in a simultaneously contested claim, the content of the Substantive Appeal is to be furnished to the other contesting parties to the extent that it contains information directly affecting the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102.
In the present case, the Board finds that the aforementioned requirements have not been fully satisfied.  Although the Veteran and the appellant were both notified of the AOJ's September 2012 decision pertaining to the appellant's eligibility for attorney fees, and of their appellate rights, and both were provided a copy of the SOC the AOJ issued in August 2013, the record does not reflect that the Veteran was furnished the content of the appellant's Substantive Appeal.

As discussed in further detail below, however, the Board has determined that the matter on appeal must be fully resolved in the Veteran's favor.  Consequently, because there is no risk of prejudice to the Veteran, remanding the case to afford him additional due process would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  The appellant has been notified of the reasons for the denial of the claim here at issue, and has been afforded ample opportunity to present argument with respect to this matter.  No corrective action is necessary.

B.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A.  However, VA's duties to notify and assist do not apply to cases where the applicant is not seeking disability compensation benefits under Chapter 51, Title 38, United States Code, but rather is seeking a decision regarding how benefits will be distributed under another chapter.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Inasmuch as matter here at issue arises under Chapter 59 and involves a decision with respect to how benefits are distributed, the provisions of the VCAA are inapplicable.

II.  The Merits of the Appeal

A claimant is permitted to retain a VA-accredited attorney for the preparation, presentation, and prosecution of claims under laws administered by the Secretary.  38 U.S.C.A. § 5904(a).  

Under the law as it existed prior to December 22, 2006, attorneys could not charge fees for services provided to VA claimants until after the Board had first made a final decision in the case.  See 38 U.S.C.A. § 5904(c)(1), (c)(2) (West 2002); 38 C.F.R. § 20.609(g) (2007).  However, on December 22, 2006, the law governing the circumstances under which attorney fees may be charged was amended.  See Veterans Benefits, Health Care, and Information Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 3403 (2006).

Pursuant to the amended law, attorneys may charge claimants or appellants for representation provided that after an AOJ has issued a decision on a claim or claims, including any claim to reopen under 38 C.F.R. § 3.156 or for an increase in rate of a benefit:  (1) an NOD has been filed with respect to that decision on or after June 20, 2007; and (2) the attorney has complied with the power of attorney requirements in 38 C.F.R. § 14.631 and the fee agreement requirements in 38 C.F.R. § 14.636(g).  38 C.F.R. § 14.636(c).

In cases in which an NOD was filed on or before June 19, 2007, attorneys may charge fees only for services provided after both of the following conditions have been met: (1) a final decision was promulgated by the Board with respect to the issue, or issues, involved in the appeal; and (2) the attorney was retained not later than one year following the date that the decision by the Board was promulgated.  38 C.F.R. § 14.636(c)(2).
In the present case, the evidence reflects that the Veteran completed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) in November 2010, appointing the appellant as his VA representative, without limitation.  In January 2012, while that appointment was in effect, the Veteran filed a formal claim for service connection for ischemic heart disease.

In February 2012, the AOJ, in pertinent part, granted service connection for ischemic heart disease (more specifically, CAD) as due to exposure to herbicide agents, evaluated as 100 percent disabling from May 16, 2006, and 60 percent disabling from September 1, 2006.  Special monthly compensation was also awarded at the housebound rate from May 16, 2006 to September 1, 2006, based on the initial rating assigned for CAD during that same period.  See 38 U.S.C.A. § 1114(s).  As a result of these actions, the Veteran was found eligible for past-due benefits under the CRDP program in a net amount of $43,952.00; 20 percent of which is $8,790.40.

As noted previously, in order for attorney fees to be payable for past-due benefits, an NOD must have been filed with respect to a decision that denied the benefits in question.  Here, prior to the AOJ's February 2012 rating decision, no claim for service connection for ischemic heart disease/CAD had ever been denied.  Thus, as no NOD as to that claim ever was, or could have been, filed, no attorney fees may be paid from past-due benefits payable as a result of the AOJ's award arising from that claim.

On appeal, the appellant maintains that he is entitled to the fees in question due to his representation of the Veteran on another issue; specifically, service connection for hypertension.  The appellant points out that he represented the Veteran continuously following a March 2009 Board decision denying service connection for hypertension; that he obtained a remand from the Court in November 2010 pertaining to that issue; and that, as a result, the claim for service connection for hypertension remained pending before VA in February 2012, when the AOJ granted service connection for CAD.

The appellant maintains that, in awarding service connection for CAD, the AOJ essentially considered the Veteran's pending hypertension claim to encompass all cardiac disorders and assigned an effective date for CAD based on the date of receipt of the hypertension claim, together with evidence pertaining to the date that CAD was first shown.  See 38 C.F.R. § 3.400.  The appellant contends that, but for the remand he obtained from the Court in November 2010, the Veteran's claim for service connection for a cardiac disorder, "variously diagnosed," would have become finally disallowed by the Board.  The appellant further asserts that the hypertension and CAD claims are "inextricably intertwined" because, but for the pending appeal pertaining to hypertension, VA would not have been able to establish retroactive entitlement to service connection for CAD.  As such, he maintains that he is entitled to attorney fees in the amount of $8,790.40 from past-due benefits payable to the Veteran.

The appellant's factual statements with respect to his representation of the Veteran as to the hypertension claim are accurate.  The evidence reflects that the Veteran filed an NOD in January 2005 with respect to a September 2004 RO rating decision which, in pertinent part, disallowed service connection for hypertension and hearing loss, and that he perfected an appeal of those issues by filing a Substantive Appeal in August 2005, following issuance of an SOC in June 2005.  See 38 U.S.C.A. § 7105.  The Board ultimately denied service connection for hypertension and bilateral hearing loss by a decision entered in March 2009, and the Veteran appealed to the Court.  Within one year of the Board's decision, in July 2009, the appellant entered his appearance as the Veteran's representative.

In November 2010, the Court vacated the Board's March 2009 decision to the extent that it denied service connection for left-ear hearing loss and hypertension (except for the Board's finding that hypertension did not pre-exist service), and remanded those matters to the Board for further adjudication.  Later that month, the Veteran and the appellant entered into a contingency fee agreement providing that the Veteran would pay the appellant a fee equal to 20 percent of past-due benefits awarded due to, or flowing from, the appellant's representation of the Veteran; provided, however, that the past-due benefits pertained to claims that been first finally denied by the Board during the one-year period prior to commencement of legal representation and/or for which a notice of disagreement had been filed on or after June 20, 2007.

In August 2011, the Board remanded the left-ear hearing loss and hypertension claims to the AOJ for additional development.  In January 2012, while the appeal with respect to those matters was still pending, the Veteran filed a formal claim for service connection for ischemic heart disease.  As noted, that claim was granted in February 2012 and gave rise to the past-due benefits now at issue.  Although the AOJ also granted service connection for left-ear hearing loss in February 2012, that disability was evaluated as noncompensably disabling and, as such, no past-due benefits were paid or payable as a result of that award.

The appellant is correct that, but for the pending appeal pertaining to hypertension (and/or left-ear hearing loss), VA may not have been able to establish an effective date as early as it did for the award of service connection for CAD.  However, he is incorrect in his assertion that, in assigning the effective date of the award, the AOJ essentially considered the Veteran's pending hypertension claim "to encompass all cardiac disorders."  Rather, the AOJ took adjudicatory action on a separate claim for service connection for ischemic heart disease, formally received in January 2012, and, in assigning the effective date, applied special rules specific to claims for service connection based on exposure to herbicide agents that have arisen as a result of litigation.

The AOJ's award of service connection for CAD was based on a liberalizing amendment that added ischemic heart disease (including CAD) to the list of conditions recognized as presumptively due to exposure to herbicides under 38 C.F.R. § 3.309(e), effective August 31, 2010.  See Diseases Associated With Exposure to Certain Herbicide Agents (Hairy Cell Leukemia and Other Chronic B-Cell Leukemias, Parkinson's Disease and Ischemic Heart Disease), 75 Fed. Reg. 53,202 (Aug. 31, 2010).

Generally, the effective date of an award of service connection granted pursuant to a liberalizing law or VA administrative issue is the effective date of the liberalizing law or administrative issue, if the claim is received within one year after such date.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  However, Federal District Court orders have created an exception to that rule that applies to certain diseases for which a presumption of service connection has been established pursuant to the Agent Orange Act of 1991.  Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The exception was codified at 38 C.F.R. § 3.816, effective September 24, 2003.  See Effective Dates of Benefits for Disability or Death Caused By Herbicide Exposure; Disposition of Unpaid Benefits After Death of Beneficiary, 68 Fed. Reg. 50,966 (Aug. 25, 2003).  

The codifying regulation provides for an effective date earlier than the date of the liberalizing law under circumstances where a "Nehmer class member" is entitled to disability compensation for a covered herbicide disease and (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date the claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (2).

As defined in the regulation, a "Nehmer class member" includes a Vietnam Veteran who has, or died from, a covered herbicide disease.  38 C.F.R. § 3.816(b)(1).  The term "covered herbicide diseases" means a disease for which VA has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne.  38 C.F.R. § 3.816(b)(2).

In February 2011, VA issued a Training Letter with an attached "Nehmer Training Guide."  See VA Training Letter 10-04 (Feb. 10, 2011).  The most recent, revised version of the Guide was issued in July 2016.  The Guide stipulates, in pertinent part, that if, at the time of a prior decision on any compensation claim, VA had medical evidence of a now-covered condition, the covered condition is deemed to have been part of the previously denied claim.  The Guide specifically provides that this principle applies if the claimant appeals a decision on a compensation claim and submits evidence of the covered condition during the course of the appeal.

Pursuant to this guidance, the AOJ assigned the Veteran an effective date of May 16, 2006, for the award of service connection for CAD.  The AOJ's decision was based on the receipt of medical evidence during the pendency of the Veteran's hypertension and left-ear hearing loss claims, reflecting a diagnosis CAD in May 2006.

Although, pursuant to guidance in the Nehmer Training Guide, VA deems the claim for service connection for CAD to have been part of the Veteran's previously denied claims for service connection for hypertension and left-ear hearing loss, the fact remains that the matter of the Veteran's entitlement to service connection for CAD remained open and pending and was never adjudicated until February 2012, when the claim was granted in the first instance.  As noted above, no NOD as to that matter ever was, or could have been, filed, and, as such, no attorney fees may be paid from past-due benefits payable as a result of the AOJ's award arising from that claim.

As to the appellant's assertion that he should be awarded attorney fees on the basis that the hypertension and CAD claims are "inextricably intertwined," the Board notes only that the law makes no provision for an award of attorney fees on that basis.  The pertinent legal authority governing payment of attorney fees is clear and specific:  It must be shown, at a minimum, that an NOD was filed with respect to a decision that denied the benefits in question.  That is not the case here.  As, on these facts, there is no legal theory that would permit an award of attorney fees based on the past-due benefits here at issue, the appellant's claim must be denied as lacking legal merit or entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to attorney fees in the amount of $8,790.40 from past-due benefits payable to the Veteran under the CRDP program as a result of an award of service connection for CAD is denied.



	                        ____________________________________________
	V. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


